                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                3:20-cv-40-MOC-DSC

BALLANTYNE VILLAGE                  )
PARKING, INC.,                      )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )
                                    )
                                    )                         ORDER
                                    )
ASVRF BALLANTYNE VILLAGE            )
JV, LLC,                            )
                                    )
            Defendant.              )
____________________________________)

       This matter is before the Court on Defendant’s Motion to Dismiss or, Alternatively, to

Stay (Doc. No. 4) Plaintiff’s pending Application to Confirm Arbitration Award (Doc. No. 1).

This dispute concerns the parties’ access and parking rights under an easement agreement

involving the Ballantyne Village shopping center in south Charlotte.

       For the reasons stated in Defendant’s supporting memorandum, the Court finds that it is

appropriate for the Court to stay this action until resolution of the identical action pending in

state court. See ASVRF SP Ballantyne Village JV, LLC vs. Ballantyne Village Parking, LLC,

Mecklenburg County, Superior Court Division, Case Number 20-CVS-360.

       Thus, Defendant’s Motion to Dismiss (Doc. No. 4) is DENIED to the extent that the

Court declines to dismiss this matter, but the Court will hold this matter in abeyance until

resolution of the ongoing action in state court.

       The parties shall notify the Court when the state court proceedings have concluded and

whether that moots the action in this Court.

                                                   1
      IT IS SO ORDERED.




Signed: March 9, 2020




                          2
